Case 1:20-cv-06063 Document 3 Filed 08/06/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Plaintiff,
NEIL YOUNG dba SILVER FILLED
MUSIC .
Case No. 1:20-cv-06063
-\-
Rule 7.1 Statement
DONALD J. TRUMP FOR PRESIDENT,
INC. and DOES 1 THROUGH 5 .
Defendant.

 

 

Pursuant to Federal Rule of Civil Procedure 7.1 [formerly Local

General Rule 1.9] and to enable District Judges and Magistrate Judges of the Court
to evaluate possible disqualification or recusal, the undersigned counsel for

NEIL YOUNG dba SILVER FIDDLE MUSIC (a private non-governmental party)

 

certifies that the following are corporate parents, affiliates and/or subsidiaries of
said party, which are publicly held.

NONE.

Date: AUGUST 4, 2020 TH SA per fe
Signature of Attorney

 

Attorney Bar Code: !S7871

Form Rule7_1.pdf SDNY Web 10/2007
